Per Curiam.
[¶ 1] The father, V.C., appeals from a juvenile court order terminating his parental rights in A.C. and I.C. The juvenile court found the children are deprived, the conditions and causes of the deprivation are likely to continue, and the children are suffering or will probably suffer serious physical, mental, moral, or emotional harm. The father argues clear and convincing evidence does not exist to support the finding the deprivation was likely to continue. The juvenile court's findings are not clearly erroneous, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).
[¶ 2] Gerald W. VandeWalle, C.J.
Daniel J. Crothers
Lisa Fair McEvers
Jon J. Jensen
Jerod E. Tufte